     Case 1:19-cv-00716-DAD-SAB Document 19 Filed 05/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    JACOB RAY SOLORIO,                                Case No. 1:19-cv-00716-SAB (PC)
      Formerly known as Brianna Nycole
12    Solorio
13                       Plaintiff,                     ORDER TO SHOW CAUSE WHY ACTION
                                                        SHOULD NOT BE DISMISSED
14           v.
                                                        (ECF No. 18)
15    LISA LARRANAGA, et al.
16                       Defendants.
17

18          Plaintiff Brianna Nycole Solorio is a pretrial detainee proceeding pro se in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20          On April 9, 2020, the Court screening Plaintiff’s second amended complaint, found no
21   cognizable claims, and granted Plaintiff thirty days to file a third amended complaint. (ECF No.
22   18.) Plaintiff has not filed an amended complaint or otherwise responded to the Court’s order.
23   Accordingly, within fourteen (14) days from the date of service of this order, Plaintiff shall show
24   cause in writing why the action should not be dismissed. (Id.) Plaintiff is warned that failure to
25   comply with this order will result in a recommendation to a District Judge that the instant action be
26   ///
27   ///
28
                                                       1
     Case 1:19-cv-00716-DAD-SAB Document 19 Filed 05/20/20 Page 2 of 2

 1   dismissed, with prejudice, for failure to prosecute, failure to obey a court order, and failure to state

 2   a cognizable claim for relief.

 3
     IT IS SO ORDERED.
 4

 5   Dated:    May 19, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
